     8:19-cv-00511-RFR-MDN Doc # 16 Filed: 05/11/20 Page 1 of 11 - Page ID # 88



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

MARK A. DRAZIC,

                     Plaintiff,                                 8:19CV511

        v.
                                                            MEMORANDUM
NCR CORPORATION,                                             AND ORDER

                     Defendant.


        This matter is before the Court on defendant NCR Corporation’s (“NCR”) Motion
to Dismiss under Federal Rule of Civil Procedure 12(b)(6) (or, in the alternative, Federal
Rule of Civil Procedure 56) and Compel Arbitration (Filing No. 5) under Section 4 of the
Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq. Alternatively, NCR requests the
Court stay this case pending arbitration. For the reasons stated below, the motion to
compel arbitration is granted and this case is stayed pending arbitration.

I.      BACKGROUND
        A.    Factual Background
        NCR is a global technology company. NCR employed plaintiff Mark A. Drazic
(“Drazic”) as a software engineer from December 2, 2002, to April 17, 2018, when NCR
terminated his employment.

        On April 3, 2005, Drazic signed a Mutual Agreement to Arbitrate Claims (Filing
No. 7-1) for his job (“Agreement”). The Agreement lists Drazic’s employer as Retalix
USA (“Retalix”). The Agreement is not signed by a Retalix representative. NCR alleges
it is Retalix’s corporate successor.

        The Agreement provides
  8:19-cv-00511-RFR-MDN Doc # 16 Filed: 05/11/20 Page 2 of 11 - Page ID # 89



      The Company and I mutually consent to the resolution by arbitration of all
      claims or controversies (“claims”), past, present or future, whether or not
      arising out of my application for employment, assignment/employment, or
      the termination of my assignment/employment that the Company may have
      against me or that I may have against any of the following: (1) the
      Company, (2) its officers, directors, employees, or agents in their capacity
      as such or otherwise, (3) the Company’s parent, subsidiary, and affiliated
      entities, (4) the benefit plans or the plans’ sponsors, fiduciaries,
      administrators, affiliates, and agents, and/or (5) all successors and assigns
      of any of them.

      The only claims that are arbitrable are those that, in the absence of this
      Agreement, would have been justiciable under applicable state or federal
      law. The claims covered by this Agreement include, but are not limited to:
      claims for wages or other compensation due; claims for breach of any
      contract or covenant (express or implied); tort claims; claims for
      discrimination (including, but not limited to race, sex, sexual harassment,
      sexual orientation, religion, national origin, age, workers’ compensation,
      marital status, medical condition, handicap or disability); claims for
      benefits (except claims under an employee benefit or pension plan that
      either (1) specifies that its claims procedure shall culminate in an arbitration
      procedure different from this one, or (2) is underwritten by a commercial
      insurer which decides claims); and claims for violation of any federal, state
      or other governmental law, statute, regulation, or ordinance, except claims
      excluded in the section of this Agreement entitled “Claims Not Covered by
      the Agreement.”

      The Agreement further states either party may enforce it in court.                 In the
Agreement, Drazic agreed

      I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS
      AGREEMENT; THAT I UNDERSTAND ITS TERMS; THAT ALL
      UNDERSTANDINGS AND AGREEMENTS BETWEEN THE
      COMPANY AND ME RELATING TO THE SUBJECTS COVERED IN
      THE AGREEMENT ARE CONTAINED IN IT; AND THAT I HAVE
      ENTERED INTO THE AGREEMENT AND NOT IN RELIANCE ON
      ANY PROMISES OR REPRESENTATIONS BY THE COMPANY
      OTHER THAN THOSE CONTAINED IN THIS AGREEMENT ITSELF.
      I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM
      GIVING UP MY RIGHT TO A JURY TRIAL.


                                             2
  8:19-cv-00511-RFR-MDN Doc # 16 Filed: 05/11/20 Page 3 of 11 - Page ID # 90



       I FURTHER ACKNOWLEDGE THAT I HAVE BEEN GIVEN THE
       OPPORTUNITY TO DISCUSS THIS AGREEMENT WITH MY
       PRIVATE LEGAL COUNSEL AND HAVE AVAILED MYSELF OF
       THAT OPPORTUNITY TO THE EXTENT I WISH TO DO SO.

       B.     This Case
       On October 15, 2019, Drazic sued NCR in the District Court of Douglas County,
Nebraska, asserting various claims for employment discrimination and retaliation under
(1) the Age Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. § 621 et
seq., (2) Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq,
and (3) the Nebraska Fair Employment Practice Act (“NFEPA”), Neb. Rev. Stat. § 48-
1101 et seq. NCR removed (Filing No. 1), see 28 U.S.C. §§ 1441 and 1446, the case to
this Court, alleging federal-question jurisdiction over Drazic’s ADEA and Title VII
claims, see id. § 1331, and supplemental jurisdiction over Drazic’s NFEPA claims, see id.
§ 1367(a).

       NCR then filed the present motion requesting the Court compel arbitration under
the Agreement and dismiss (or alternatively, stay) this action. In support of its motion,
NCR submitted as an exhibit the Agreement and asserted NCR is Retalix’s corporate
successor and entitled to enforce the Agreement.

       Drazic resists the present motion. In his opposition brief, Drazic does not deny he
signed the Agreement. But despite alleging in his Complaint he worked for NCR since
2002 and not disputing he signed the Agreement in 2005, Drazic questions whether NCR
has produced sufficient evidence that it is Retalix’s corporate successor. Drazic notes
NCR failed to properly authenticate the Agreement, see NECivR 7.1(a)(2), or provide
evidence that NCR is Retalix’s corporate successor with its original brief. Drazic also
requests the Court not convert NCR’s motion into one for summary judgment, see Fed.
R. Civ. P. 12(d), because that would deprive him an opportunity “to obtain and present
evidence pertinent to the motion.”


                                             3
  8:19-cv-00511-RFR-MDN Doc # 16 Filed: 05/11/20 Page 4 of 11 - Page ID # 91



       In response, NCR submitted an index of evidence (Filing No. 11-1) with (1) an
affidavit of NCR’s Law Vice President and Chief Corporate Counsel declaring (a) NCR
kept the Agreement in the course of regular business and Drazic signed the Agreement,
(b) Retalix and NCR merged and publicly filed the Articles of Merger with the Maryland
Secretary of State, and (c) NCR was the surviving entity of the merger and became
Drazic’s employer afterward; (2) another copy of the Agreement; and (3) the Articles of
Merger and materials from the Maryland Secretary of State documenting the merger.

       The Court gave Drazic a chance to respond to that evidence by April 7, 2020, if he
chose to do so (Filing No. 15). The Court directed Drazic to state specifically what
discovery and additional information would be pertinent to the present motion and “the
issue of whether NCR is Retalix’s corporate successor.”           Drazic did not respond.
Accordingly, this matter is ripe for decision.

II.    DISCUSSION
       A.     Standard of Review
       “Rule 12(b)(6) or Rule 56 motions are the appropriate means for parties seeking to
compel arbitration.” Seldin v. Seldin, 879 F.3d 269, 272 (8th Cir. 2018). “If, on a motion
under Rule 12(b)(6) . . . , matters outside the pleadings are presented to and not excluded
by the court, the motion must be treated as one for summary judgment under Rule 56.”
Fed. R. Civ. P. 12(d). If the Court converts the motion, “[a]ll parties must be given a
reasonable opportunity to present all the material that is pertinent to the motion.” Id.

       Here, Drazic did not attach the Agreement to his Complaint. NCR submitted the
Agreement with its original brief and then the additional evidence discussed above.
Drazic did not act on his opportunity to present further material on the present motion
and to explain how converting the motion under Rule 12(d) would prejudice him.
Accordingly, the Court will consider the materials “outside of pleadings,” Fed. R. Civ.
P. 12(d), and apply the standard of review under Rule 56 for motions for summary
judgment.
                                                 4
  8:19-cv-00511-RFR-MDN Doc # 16 Filed: 05/11/20 Page 5 of 11 - Page ID # 92



       Under Rule 56, the Court must “grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” The Court views the evidence in the light most favorable to the
nonmoving party and affords them all reasonable inferences. Estate of Barnwell, 880
F.3d 998, 1004 (8th Cir. 2018).

       The moving party “bears the initial burden to ‘bring up the fact that the record
does not contain’ a genuine dispute of material fact ‘and to identify that part of the record
which bears out his assertion.’” Moore v. Martin, 854 F.3d 1021, 1025 (8th Cir. 2017)
(quoting Counts v. MK-Ferguson Co., 862 F.2d 1338, 1339 (8th Cir. 1988)). Then the
nonmoving party must “set forth affirmative evidence, specific facts, showing that there
is a genuine dispute on that issue.” Id. (quoting Counts, 862 F.2d at 1339).

       B.     The Right to Compel Arbitration
       Section 4 of the FAA provides “[a] party aggrieved by the alleged failure, neglect,
or refusal of another to arbitrate under a written agreement for arbitration may
petition . . . for an order directing that such arbitration proceed in the manner provided for
in such agreement.”      The FAA establishes a “federal policy favoring arbitration,”
requiring courts to “rigorously enforce agreements to arbitrate.” Shearson/Am. Express,
Inc. v. McMahon, 482 U.S. 220, 226 (1987). The primary purpose of the FAA “is to
ensure that ‘private agreements to arbitrate are enforced according to their terms.’” Stolt-
Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 682 (2010) (quoting Volt Info.
Sci., Inc. v. Bd. of Trs. of Leland Stanford Junior Univ., 489 U.S. 468, 479 (1989)).

       “A court must grant a motion to compel arbitration if a valid arbitration clause
exists which encompasses the dispute between the parties.” 3M Co. v. Amtex Sec., Inc.,
542 F.3d 1193, 1198 (8th Cir. 2008). “Arbitration is a matter of contract law, and
favored status notwithstanding, parties cannot be compelled to arbitrate unless they have
contractually agreed to be bound by arbitration.” Shockley v. PrimeLending, 929 F.3d
1012, 1017 (8th Cir. 2019). The Court must “give effect to the contractual rights and
                                       5
  8:19-cv-00511-RFR-MDN Doc # 16 Filed: 05/11/20 Page 6 of 11 - Page ID # 93



expectations of the parties.” Stolt-Nielsen, 559 U.S. at 682 (quoting Volt, 489 U.S. at
479).

              1.     Valid Arbitration Agreement
        In reviewing a petition to compel arbitration, the Court must first decide “whether
there is a valid arbitration agreement.” Robinson v. ERO-ARK, LLC, 841 F.3d 781, 783
(8th Cir. 2016) (quoting Faber v. Menard, Inc., 367 F.3d 1048, 1052 (8th Cir. 2004)).
“Whether a particular arbitration provision may be used to compel arbitration between a
signatory and a nonsignatory is [part of this] threshold question of arbitrability.”
Eckert/Wordell Architects, Inc. v. FJM Props. of Willmar, LLC, 756 F.3d 1098, 1100 (8th
Cir. 2014).

        “[W]hen deciding whether the parties agreed to arbitrate a certain matter . . .,
courts generally . . . should apply ordinary state-law principles that govern the formation
of contracts.” Donaldson Co. v. Burroughs Diesel, Inc., 581 F.3d 726, 731 (8th Cir.
2009) (quoting Hudson v. ConAgra Poultry Co., 484 F.3d 496, 500 (8th Cir. 2007))
(alterations in original).   In other words, “state contract law governs the threshold
question of whether an enforceable arbitration agreement exists between litigants.” Id.

        Here, the parties agree Nebraska law governs that threshold question. To create a
contract under Nebraska law there must be (1) an offer, (2) an acceptance, and (3) “a
meeting of the minds or a binding mutual understanding between the parties to the
contract.” Gibbons Ranches, LLC v. Bailey, 857 N.W.2d 808, 812 (Neb. 2015).

        NCR asserts “offer and acceptance are evidenced by the written Agreement”
signed by Drazic. NCR further contends the Agreement shows a meeting of the minds
because “it contains promises both by [Retalix] and [Drazic] to resolve their disputes
through binding arbitration.” Because the Agreement makes clear it applies to Retalix’s
successors, NCR argues it can enforce it.


                                             6
  8:19-cv-00511-RFR-MDN Doc # 16 Filed: 05/11/20 Page 7 of 11 - Page ID # 94



       The parties note no Nebraska state court has considered whether a nonsignatory
corporate successor may enforce an arbitration agreement (and the Court has found no
authority to the contrary).    But this Court considered that question under similar
circumstances in Arctic Glacier U.S.A., Inc. v. Principal Life Insurance Co., 8:17CV214,
2017 WL 3700887 (D. Neb. Aug. 24, 2017). In that case, the plaintiffs petitioned the
Court to compel arbitration pursuant to an arbitration agreement between the defendant
and a company the plaintiffs claimed was their corporate predecessor. Id. at *1. Like
here, the plaintiffs were not signatories but argued they were “nonetheless entitled to
enforce” the arbitration agreement because the arbitration agreement included a provision
binding corporate successors. Id.

       The plaintiffs submitted evidence, such as a sworn declaration and a written Asset
Purchase Agreement showing they purchased all the assets and assumed all the liability
of the signatory company, to show they were the corporate successor. Id. at *3-4. The
defendant failed to persuasively refute that evidence, and the Court concluded the
“uncontested evidence” showed the plaintiffs were the signatory’s corporate successor.

       The Court found Nebraska law generally follows the “traditional principles” of
state law which allow nonparties to enforce a contract (or have a contract enforced
against them) through “assumption, piercing the corporate veil, alter ego, incorporation
by reference, third-party beneficiary theories, waiver and estoppel.” Arthur Andersen
LLP v. Carlisle, 556 U.S. 624, 631 (2009) (quoting 21 R. Lord, Williston on Contracts
§ 57:19, p. 183 (4th ed. 2001); see also Earl v. Priority Key Servs., Inc., 441 N.W.2d 610,
613 (Neb. 1989) (dealing with corporate-successor liability). The Court concluded the
plaintiffs could enforce the arbitration agreement based on those principles along with
other persuasive authorities recognizing corporate successors’ right to enforce arbitration
agreements. See, e.g., Adams v. AT & T Mobility, LLC, 524 F. App’x 322, 324 (9th Cir.
2013) (unpublished); see also Nelson v. Kunkle, 8:19CV329, 2020 WL 1323899, *6 (D.


                                            7
  8:19-cv-00511-RFR-MDN Doc # 16 Filed: 05/11/20 Page 8 of 11 - Page ID # 95



Neb. Mar. 20, 2020) (finding a nonsignatory could enforce an arbitration under Nebraska
law for the same reasons).

       Drazic acknowledges this Court’s decision in Arctic. Drazic does not contest he
signed the Agreement. Nor does he contest the Agreement allows corporate successors to
enforce it. Drazic instead primarily argues NCR’s motion must fail because, unlike the
plaintiffs in Arctic, NCR provided “no evidence” with its original brief “to support its
claim it is a corporate successor” to Retalix.

       NCR has since provided that evidence including (1) a receipt from Maryland’s
Department of Assessments and Taxation confirming NCR filed and paid the filing fee
for an articles of merger on December 30, 2015, (2) the signed Articles of Merger
between Retalix and NCR declaring the merger effective December 31, 2015, and (3) the
corporate-charter approval sheet. The Court allowed Drazic the opportunity to refute that
evidence, which he did not. Thus, like in Arctic, the uncontested evidence in this case
indicates NCR is Retalix’s corporate successor entitled to enforce the Agreement.

       Aside from the corporate-successor issue, Drazic questions whether the
Agreement is valid and enforceable because, although he signed the Agreement, no
Retalix representative did. This contention is similarly meritless. As NCR notes, this
Court already considered this issue in a former case as well.

       In Chilson v. Retalix USA, Inc., 8:07CV101, 2007 WL 2904185 (D. Neb. Oct. 2,
2007), this Court considered an arbitration agreement between Retalix and a different
employee. Like in this case, the employee signed the arbitration agreement but a Retalix
representative did not. The Court concluded the arbitration agreement was not “invalid
per se due to lack of” Retalix’s signature. The Court explained “Nebraska law only
requires that the arbitration agreement be in writing, not that it be in writing and signed.”
Id. at *3 (citing Neb. Rev. Stat. § 25-2602.01(a) (setting forth the requirements for a valid
arbitration agreement); see also 9 U.S.C. § 2 (requiring an arbitration agreement to be in
                                                 8
  8:19-cv-00511-RFR-MDN Doc # 16 Filed: 05/11/20 Page 9 of 11 - Page ID # 96



writing). The Court further reasoned Nebraska law provides where “fewer than all of the
proposed parties execute a document,” the parties’ intent, “determined by the language of
the contract,” decides who is liable. Chilson, 2007 WL 2904185, *2 (citing Vowers &
Sons, Inc. v. Strasheim, 538 N.W.2d 756, 759 (Neb. 1995)).

       This case compels the same conclusion. Under Nebraska law, parties’ signatures
“are not essential to establish a binding contract if manifestation of mutual assent is
otherwise shown, unless there is a statute requiring a signature or an agreement by the
parties that a contract shall not be binding until it is signed.” RSUI Indem. Co. v. Bacon,
810 N.W.2d 666, 672 (Neb. 2011). “Even if neither party signs a contract, it may still be
binding if there has been mutual assent.” Coffey v. Mann, 585 N.W.2d 518, 523 (Neb.
Ct. App. 1998).

       Here, the Agreement (1) is in writing, (2) has no provision that it is not effective
until signed, and (3) expresses repeatedly mutual assent between Drazic and “the
Company” (that is, Retalix). Accordingly, the Court finds the Agreement is “a valid
arbitration agreement” under Nebraska law. Robinson, 841 F.3d at 783 (quoting Faber,
367 F.3d at 1052).

                 2.   The Scope of the Agreement
       Next, the Court must determine “whether [this] particular dispute falls within the
terms of” the Agreement. Id. at 784 (quoting Faber, 367 F.3d at 1052). The Court
liberally construes “a valid arbitration clause, ‘resolving any doubts in favor of
arbitration.’”    Unison Co., Ltd. v. Juhl Energy Dev., Inc., 789 F.3d 816, 818 (8th
Cir. 2015) (quoting 3M Co., 542 F.3d at 1199). Here, there is no doubt this dispute is
covered by the Agreement.

       As noted above, under the Agreement, “[t]he Company and [Drazic] mutually
consent[ed]” to arbitrate all claims “arising out of [Drazic’s] . . . assignment/employment,
or the termination of [his] assignment/employment.” The Agreement elaborated
                                             9
 8:19-cv-00511-RFR-MDN Doc # 16 Filed: 05/11/20 Page 10 of 11 - Page ID # 97



       The claims covered by this Agreement include, but are not limited to:
       . . . claims for discrimination (including, but not limited to race, sex, sexual
       harassment, sexual orientation, religion, national origin, age, workers’
       compensation, marital status, medical condition, handicap or disability); . . .
       and claims for violation of any federal, state or other governmental law,
       statute, regulation, or ordinance, except claims excluded in the section of
       this Agreement entitled “Claims Not Covered by the Agreement.”

The    Agreement     excludes    claims    for     workers   compensation,     unemployment
compensation, and injunctive relief for unfair competition or disclosures of confidential
information.

       Here, Drazic’s claims that NCR discriminated against him based on his age, sex,
and national origin and retaliated against him, all in violation of federal and state law, fall
squarely within the ambit of the Agreement. Drazic does not suggest otherwise.

       Accordingly, the Court must grant NCR’s motion to compel arbitration because “a
valid arbitration clause exists which encompasses the dispute between the parties.” 3M
Co., 542 F.3d at 1198.

       C.      Stay or Dismiss
       The Court may either “stay this action or dismiss it pending resolution of the
arbitration[].” McLeod v. Gen. Mills, Inc., 856 F.3d 1160, 1168 (8th Cir. 2017). “The
FAA generally requires [the Court] to stay an action pending an arbitration, rather than to
dismiss it,” with some judicially-created exceptions. See Green v. SuperShuttle Int’l,
Inc., 653 F.3d 766, 769-70 (8th Cir. 2011); see also 9 U.S.C. § 3 (stating district courts
“shall . . . stay the trial of the action until such arbitration has been had”). Following that
general rule, the Court will stay this case pending arbitration.

       Based on the foregoing,




                                              10
8:19-cv-00511-RFR-MDN Doc # 16 Filed: 05/11/20 Page 11 of 11 - Page ID # 98



    IT IS ORDERED:

    1.    Defendant NCR Corporation’s Motion to Dismiss and Compel Arbitration
          (Filing No. 5) is granted in part and denied in part.
                 a.     NCR’s Motion to Compel Arbitration is granted.
                 b.     NCR’s motion to stay this case pending arbitration is granted.
                 c.     NCR’s motion is otherwise denied.
    2.    The parties are directed to proceed to arbitration pursuant to the Mutual
          Agreement to Arbitrate Claims.
    3.    This case is stayed pending arbitration.
    4.    The parties shall file a joint status report regarding the progress of
          arbitration proceedings every ninety days (90) beginning August 10, 2020.
    5.    The Clerk of Court is directed to set an initial Status Report Deadline of
          August 10, 2020.


    Dated this 11th day of May 2020.

                                             BY THE COURT:



                                             Robert F. Rossiter, Jr.
                                             United States District Judge




                                        11
